Citation Nr: 0216239	
Decision Date: 11/13/02    Archive Date: 11/25/02	

DOCKET NO.  96-08 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a total disability rating for compensation 
prior to October 13, 1998, in connection with the claim 
received March 17, 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1953 to January 
1956 and from May 1956 to May 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, that granted a total rating for compensation 
effective October 13, 1998.  

During the July 2002 hearing before a member of the Board the 
veteran elected to proceed with the sole issue of entitlement 
to a total disability rating for compensation prior to 
October 13, 1998, in connection with the claim received on 
March 17, 1994.  

At page 22 of the transcript of the hearing held in July 2002 
the veteran indicated that he was claiming entitlement to an 
earlier effective date for a schedular 100 percent rating.  
This claim is referred to the RO for its consideration.


FINDINGS OF FACT

1.  The veteran filed his initial claim for a total 
disability rating for compensation on October 13, 1998.  

2.  The veteran has a college education and work experience 
as a heating and air-conditioning technician; he last worked 
in February 1998.

3.  It is factually ascertainable that the veteran's service-
connected disabilities increased in severity on February 5, 
1998, but not before, to an extent to prevent the veteran 
from engaging in substantial and gainful employment 
compatible with his education and work experience.


CONCLUSION OF LAW

The criteria for an effective date of February 5, 1998, but 
not before, for a total disability rating for compensation 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
3.400(o)(1)(2), 4.16, 4.19 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans' Claims Assistance 
Act of 2000 (VCAA); 38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2001).  The veteran and his 
representative have been provided with notices concerning the 
evidence considered, the evidence necessary to establish 
entitlement to the requested benefit, and the reason for the 
denial.  In essence the matter of "which information and 
evidence, if any, that the claimant is to provide to VA and 
which information and evidence, if any, that VA will attempt 
to obtain on behalf of the claimant" has been addressed.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
it is concluded that the VA has complied with the VCAA and 
the Board may now proceed, without prejudice to the veteran, 
because there is no indication that any further notification 
or development could be undertaken that has not already been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

It is asserted that the veteran is entitled to an effective 
date prior to October 13, 1998, for a total disability rating 
for compensation based upon a claim received in March 1994.  
A review of the record reflects that the veteran's March 17, 
1994, claim was a claim for service connection.  Further 
review of the record does not indicate that the veteran made 
any mention or claim of unemployability prior to his 
submission, on October 13, 1998, of an informal statement.  
On November 9, 1998, he submitted a formal claim for a total 
disability rating for compensation.  

Except as provided in paragraph (o)(2) of 38 C.F.R. § 3.400, 
the effective date of increased evaluations for compensation 
is the date of receipt of the claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3,400(o)(1).  The 
effective date of an increased evaluation will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year from such date, otherwise, the 
effective date is the date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2).

With consideration of the review of the record that indicates 
that the veteran filed his first claim for a total disability 
rating for compensation on October 13, 1998, and 
consideration that the RO granted a total disability rating 
for compensation effective October 13, 1998, the focus of the 
Board's review at this time is whether it is factually 
ascertainable that the veteran experienced an increase in his 
service-connected disabilities during the year prior to 
October 13, 1998.  See Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1992); Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), 
holding that "38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase)."  

Therefore, in order to be assigned an effective date prior to 
October 13, 1998, for a total disability rating for 
compensation, it must be factually ascertainable that the 
veteran's service-connected disabilities underwent an 
increase during the year prior to October 13, 1998.  In 
determining whether or not an increase was factually 
ascertainable within the year prior to October 13, 1998, the 
Board will review the entirety of the evidence of record.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); 

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, such disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
as 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.

The veteran's service-connected disabilities, as of October 
13, 1998, included status post myocardial infarction with 
hypertension, evaluated as 60 percent disabling; incomplete 
occlusion of the left carotid artery with weakness of the 
right upper extremity, evaluated as 30 percent disabling; 
weakness of the right lower extremity, evaluated as 
10 percent disabling; and hypertension with hypertensive 
retinopathy, evaluated as 10 percent disabling.  The combined 
service-connected evaluation was 80 percent.

A review of the record reflects that, when the veteran 
submitted his formal claim, in November 1998, he indicated 
that he had become too disabled to work in December 1997.  In 
an April 1999 statement he indicated that he had last worked 
in February 1998, at which time he had closed his business 
because he was too sick to work.  

During the veteran's personal hearing, in July 2002, he 
clarified that, while he began to receive Social Security 
benefits at age 62, he did not receive Social Security 
Disability compensation until October 1998.  He clarified 
that he had continued to work from 1994 through 1997, staying 
under the maximum income limitation that Social Security 
would permit.

A February 5, 1998, VA outpatient treatment record reflects 
that the veteran reported chest pain occurring 2 to 3 times 
per day that had increased for three months.  The assessment 
included coronary artery disease by history with positive 
symptoms of angina.  

The report of a February 1998 VA cardiovascular examination 
reflects that the veteran's blood pressure was 150/100.  His 
Persantine stress test was abnormal activity level and 
clinical examination indicated that the veteran had 6 METS.  
His EKG was normal.  The diagnoses included hypertension with 
hypertensive retinopathy and status post myocardial 
infarction twice with angina.  

The report of an April 1998 private coronary angiography, 
left heart catheterization, left ventricular angiogram, 
reflects that the veteran had undergone a stress test at a VA 
hospital that was reported as being very abnormal with 
anterior and septal ischemia.  The impression was 
atherosclerotic heart disease, diffuse disease in the 
midportion of the right coronary artery with the worst area 
of disease being 60 percent, 60 percent diagonal lesion, 
multiple plaques in the proximal portion of the large obtuse 
marginal branch of the circumflex with the worst area of 
disease being 70 percent, 80 percent lesion in the posterior 
descending coronary artery branch of the right coronary 
artery with several other less severe lesions, and 80 percent 
proximal lesion and a small nondominant right coronary 
artery.  

With consideration of the catheterization reflecting the 
atherosclerotic heart disease in April 1998 and the veteran's 
symptoms reported in February 1998, as well as the veteran's 
report that February 1998 was the last month he was able to 
work, the Board concludes that the evidence is in equipoise 
with respect to whether or not an increase in the veteran's 
service-connected disabilities, specifically his service-
connected cardiovascular disability, is factually 
ascertainable in February 1998.  In resolving all doubt in 
the veteran's behalf, the evidence supports a finding that it 
is factually ascertainable that an increase in the veteran's 
service-connected disabilities occurred on February 5, 1998, 
of an extent that he was precluded from obtaining and 
maintaining substantially gainful employment due to his 
service-connected disabilities effective February 5, 1998.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 
4.19.

However, during the remainder of the year prior to October 
13, 1998, and before February 5, 1998, the evidence does not 
indicate that it is factually ascertainable that the 
veteran's service-connected disabilities underwent an 
increase of an extent that would cause him to be unable to 
obtain and retain employment.  The record indicates that he 
continued to be able to obtain and maintain employment during 
the period from October 13, 1997, to February 5, 1998, and 
there is no competent medical evidence that would indicate 
that it is factually ascertainable that the veteran's 
service-connected disabilities underwent an increase during 
this period.  Accordingly, a preponderance of the evidence is 
against entitlement to a total disability rating for 
compensation prior to February 5, 1998.  


ORDER

An effective date of February 5, 1998, but not before, for a 
total disability rating for compensation is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

